Title: From Benjamin Franklin to Silas Deane, 4 December 1776
From: Franklin, Benjamin
To: Deane, Silas


When Franklin wrote this letter he was, as far as we know, ignorant of Deane’s activities since leaving Bordeaux the previous June. Those activities were multifarious, as might be expected of a man who was the agent for a consortium of American merchants under contract with the secret committee as well as the representative of the committee of secret correspondence in dealing with the French government, and who had also been permitted, if not encouraged, to engage in transactions of his own. He failed, for lack of cash, to obtain the goods that the secret committee had expected for presents to the Indians. His private ventures were also failures; nothing came of a contract to sell tobacco, or of his hope of forming a large international syndicate to handle American trade. He did arrange some kind of partnership with Edward Bancroft, the American stockjobber who was becoming a British agent, but it yielded no immediate returns. These schemes, hard as he tried to hatch them, proved to be china eggs.
As agent of the committee of secret correspondence, and hence of Congress, Deane was equally energetic and more successful, although success created problems for the future. His lack of funds was paralyzing only until the French and Spanish governments extended him credit through Roderigue Hortalez & Cie.; he then entered into contracts for arms and supplies, and ships to carry them. He also contracted, on his own authority, with four French officers to be major generals in the American army, and proposed to Versailles his own terms for a commercial agreement. He besieged American friends with advice, much of it worthless, on what course the United States should take. His optimism was strong enough to carry across the Atlantic, and it induced Congress to issue instructions that were unrelated to European realities and later caused a great deal of trouble for him and his fellow commissioners.
 
Auray en Bretagne le 4. Xbre 1776
Je viens d’arriver à Bord du Reprisal, Capitaine Wickes, petit vaisseau de guerre appartenant au Congrés, nous sommes dans la Baye de quiberon attendant un vent favorable pour aller à Nantes. Nous quittames le Cap le 29. d’8bre et nous n’avons mis que 30. jours de terre à terre. Je restai a Bord trois jours aprés avoir mis à L’ancre, esperant pouvoir aller jusqu’a Nantes avec le vaisseau, mais le vent continuant d’etre contraire, je suis venu icy pour aller par terre à Nantes.
Le Congrés vous a nommé en Septembre et Mr. Jefferson et moy, pour negocier un traité de Commerce et d’amitié avec la Cour de france. Mr. Jefferson alors en Virginie refusa, sur quoy Mr. arthur Lée, actuellement à Londres, fut nommé à sa place. Notre vaisseau a apporté de L’indigo pour le Compte du Congrés pour la valeur d’environ £3000 sterling, qui doit être à nos ordres pour payer nos dépenses; le congrès nous a de plus assigné £7000 sterling pour le même objet, et que le Comité nous fera passer le plutôt possible. Je me trouve ici aussi près de Paris que je le serai à Nantes, mais je suis obligé de m’y rendre pour m’y pourvoir d’argent pour mon voyage, et pour prendre mon bagage qui est resté à bord du vaisseau. Mais je tâcherai de vous rejoindre le plutôt que je pourrai. Je me propose de garder l’incognito sur mon caractere jusqu’à ce moment, et jusqu’à ce que je sache si la Cour voudra recevoir des Ministres des Etats Unis. J’ai plusieurs lettres du Comité pour vous, que je ne vous envoye point, parceque je sais qu’elles contiennent des affaires de conséquence, et que je suis incertain de la sureté de cette voie. D’ailleurs comme je compte prendre la poste à Nantes j’imagine que cela ne fera pas trois ou quatre jours de différence. Nous avons rencontré à la mer deux Brigantins, l’un Irlandois et l’autre Anglois, que nous avons pris, et que nous amenons à Nantes. Je ne sais si le Capitaine obtiendra la permission de les y vendre, parceque cela pourroit être contraire aux traités qui subsistent actuellement entre les deux couronnes. Ils sont de la valeur d’environ £4000 sterling. Nous avons eu un passage difficile, et je m’en sens affoibli; mais j’espère que le bon air que je respire à terre me rétablira bientôt, et que je pourrai voyager avec célérité, de vous joindre à Paris et de vous y trouver en bonne santé.

P.S. Si vous pouviés par quelque voie sure apprendre à M. Lee sa nomination, cela feroit [sic] très bien. Peutêtre la meilleure voye seroit-elle celle du Département des Affaires Etrangeres et de l’Ambassadeur de France; celle de la poste ordinaire ne seroit pas sure.
Je vous prie de me procurer un logement.

 
Notation: B. francklin à Silas Deane traduit de Langlois
